ROBB, Judge,
concurring in result
I respectfully concur in the result reached by the majority with respect to Issue One. When the map was offered *909into evidence at trial, the defense objected as follows:
I’m going to object to the admission of that map into evidence. The mark that [the State] asked the officer about ... writing on it indicates that it’s a thousand feet radius from that park. And if it’s not appropriate for this witness to testify to that....
Your typical map doesn’t have a thousand foot radius marking on it.
R. 499. A specific and timely objection must be made in order to preserve a claim of error in the admission or exclusion of evidence for appeal. Kellett v. State, 716 N.E.2d 975, 981 (Ind.Ct.App.1999). I would not consider Tardy’s objection to admission of the map to be “specific,” and would thus consider it waived.
However, to the extent Tardy has attempted to clarify his objection on appeal via the arguments he has advanced in his appellate brief, he has limited his argument to the issue of whether the line on the map constitutes a “factual finding” which removes the map from the public record exception to the hearsay rule pursuant to subsection (c) of Evidence Rule 803(8). My colleagues have restated the issue presented by Tardy to include the more generic issue of whether the map as altered by the radius line constitutes a “public record” in the first instance, and have held that it is not a public record entitled to the presumption of trustworthiness which would except the map from the hearsay rule.
I would not restate the issue, but would decide this case on the specific issue presented by Tardy: whether the map as altered by the radius line is inadmissible pursuant to Rule 803(8)(c) because the map as admitted constitutes a factual finding. See Ealy v. State, 685 N.E.2d 1047 (Ind.1997). I would hold that it does not constitute a factual finding and therefore is admissible, because a radius line recording a given a distance “requires no subjective interpretation by [a] public official that could taint trustworthiness.” Id. at 1051. Factual findings are conclusions drawn from the facts. Shepherd v. State, 690 N.E.2d 318, 326 (Ind.Ct.App.1997), trans. denied. In this case, the radius line is the fact - a mere recordation of a concrete measurement requiring no “inferential selection between possible truths.” Ealy, 685 N.E.2d at 1051. Accordingly, I would hold that subsection (c) does not exclude the map from the public records exception to the hearsay rule, that the map is admissible pursuant to Rule 803(8), and that the trial court did not abuse its discretion in admitting the map.
Although the majority holds that the trial court erred in admitting the map over Tardy’s objection, it also holds that such error was harmless. I therefore concur in result.